Case 1:19-cv-00925-CFC-CJB Document 53 Filed 10/18/19 Page 1 of 2 PageID #: 1407




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE



  FAMILY INADA Co., Ltd.,



                            Plaintiff,

                                                            Civil Action No. 19-925-CFC
                            v.

  FIUS DISTRIBUTORS LLC, D.B.A !NADA
  USA, D.B.A. FURNITURE FOR LIFE


                            Defendant.



                                         ORDER

 At Wilmington this 18th day of October 2019:

       For the reasons set forth in the Memorandum Opinion issued this day,

       IT IS HEREBY ORDERED that Plaintiffs Motion for Preliminary

 Injunction is GRANTED.

          IT IS HEREBY FURTHER ORDERED THAT:

         A.      Defendant FIUS Distributors, LLC and all others, including

    without limitation, its employees, agents, partners, officers, directors, owners,

    shareholders (other than Family Inada), principals, parents, subsidiaries,
Case 1:19-cv-00925-CFC-CJB Document 53 Filed 10/18/19 Page 2 of 2 PageID #: 1408




    related companies, affiliates, distributors, wholesalers, repackagers, retailers,

    and all persons in active concert or participation with any of them

    (collectively, "Defendant"), are preliminarily enjoined, pending final hearing

    or trial of this action, as follows:

              1. From using in any manner the DREAMWA VE trademark, the

                  ~ logo, or any marks, names, trade dress, and designs that are

                  confusingly similar to or likely to dilute or tarnish any such

                  marks, including without limitation, on Defendant's massage

                  chairs and any associated packaging, displays, and advertising and

                  promotional materials in any media or format;

              2. From using the DREAMWA VE.com webpage or domain name

                  to sell, market, advertise, or promote massage chairs, including

                  redirecting traffic to anywebsite;

              3. From using in any manner any other mark which so resembles

                  the DREAMWAVE Trademarks as to be likely to cause

                  confusion, deception, or mistake on or in connection with the

                  manufacture, distribution, promotion, offer for sale, and sale of

                  any product.


                                                               COL      . CONNOLLY,
                                                UNITED STATE~CT JUDGE


                                            2
